 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                 ***
 7    H&R BLOCK ENTERPRISES LLC,                             Case No. 2:19-cv-00643-GMN-GWF
 8                                         Plaintiff,
             v.                                                         ORDER
 9
      KELLY ANNE ALLBAUGH, et al.,
10

11                                      Defendants.
12

13          This matter is before the Court on the Non-Party Movant’s Motion to Extend Time to
14   File Opposition to Motion to Enforce Subpoena Pursuant to FRCP 6(B)(1)(A) AND LR 1A-6-1
15   (ECF No. 9), filed May 2, 2019. Upon review and consideration, the Court finds good cause
16   exists to grant the Non-Party Movant’s request. Accordingly,
17          IT IS HEREBY ORDERED that the Non-Party Movant’s Motion to Extend Time to
18   File Opposition to Motion to Enforce Subpoena Pursuant to FRCP 6(B)(1)(A) AND LR 1A-6-1
19   (ECF No. 9) is granted. Defendants shall have until May 7, 2019 to file their Response to
20   Plaintiff’s Motion to Enforce.
21          Dated this 6th day of May, 2019.
22

23
                                                            GEORGE FOLEY, JR.
24                                                          UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                        1
